 1
 2
                                                                          JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ELMER MORENO MENDOZA,                ) No. CV 16-6871 FMO (FFM)
                                          )
12                    Plaintiff,          )
         v.                               )
13                                        ) JUDGMENT
                                          )
14   CAPTAIN AGUILAR;                     )
     CORRECTIONS OFFICER R. LOWE, )
15                                        )
                      Defendants.         )
16                                        )
                                          )
17       Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that this action is dismissed with prejudice.
20
21
22   DATED: June 5, 2019
23
24
25
26                                                             /s/
                                                   FERNANDO M. OLGUIN
27                                                 United States District Judge
28
